In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-18-00443-CR

LONNIE LYNBERG JOHNSON JR.,                §    On Appeal from the 297th District
Appellant                                       Court

                                           §    of Tarrant County (1513767D)

V.                                         §    August 1, 2019

                                           §    Per Curiam

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM